DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 03/29/2021 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 03/29/2021.  The information disclosed therein was considered.
Allowable Subject Matter
				Claims 1-19 are allowed. 

Regarding claim 1, Srinivasan et al (US8982596)
A memory device, comprising: a plurality of memory blocks, each memory block including a plurality of columns 5of normal memory cells; at least one redundancy block, each redundancy block including a plurality of columns of redundancy memory cells(Fig 1; col 3, lines 1-30 discloses replacing a 
Srinivasan discloses the first column of the first memory block and the first column of the second memory block have the same relative location within their respective memory blocks(Fig 1; 111(1) and 111(2) same location e.g., upper location e.g., above col segment shiftier 115(2)).
Tokiwa et al (US8120957 FIG 11;  claim 11 discloses having a first column area and the number of a second column area is equal to or less than a sum of the number of the first column area and on. )
Maheshwarl et al (US9372771 FIG 3; claim 11 discloses “having a first column of a second memory of the first set of memory towards a second column of the second memory for repairing the second memory”).
Takagiwa et al (US20130314992 FIG 3; [0096] discloses redundancy column blocks having different numbers of column of the column units in CU). 
However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination and 15replace the third normal memory cell in the first column of the second memory block with a fourth normal memory cell in a first column of a third memory block of the plurality of the memory blocks or a first redundancy memory cell in a first column of a first Attorney Docket No.: SAM-56147 redundancy 
However, with respect to claim 9, none of the prior art teaches, suggests or renders obvious, either alone in combination and replace a third normal memory cell in a first column of a second memory block of the plurality of the memory blocks with a fourth normal memory cell in a second column of the second memory block, 15wherein the first column of the first memory block and the first column of the second memory block have the same relative location with respect to the columns of their 58Attorney Docket No.: SAM-56147 respective memory blocks, and the second column of the first memory block and the second column of the second memory block have a different relative location with respect to the columns of their respective memory blocks. Claims 10-14 are allowed because of their dependency to the allowed base claim 9.
However, with respect to claim 15, none of the prior art teaches, suggests or renders obvious, either alone in combination and 10replace the third normal memory cell in the first column of the second memory block with a fourth normal memory cell in a first column of a third memory block of the plurality of the memory blocks or a first redundancy memory cell in a first column of a first redundancy block of the at least one redundancy block, wherein the first column of the third memory block and the first column of the first 15redundancy block have a different relative location with respect to the columns of their respective memory blocks. Claims 16-19 are allowed because of their dependency to the allowed base claim 15.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/Examiner, Art Unit 2827